[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The matter comes to this court on a claim for damages resulting from a claim for unpaid rent and physical damage to premises located at 69 Cherniske Road, New Milford, CT.
The defendant and the plaintiffs entered into a rental agreement on May 18, 1993 for rental of the above mentioned premises.
On February 9, 1995 the defendant abandoned the premises with back due rent and substantial damage to the premises.
On March 21, 1995 plaintiffs initiated this claim for damages.
On March 18, 1997, the plaintiffs appeared for trial, the court found the defendant not in the military service and on March 18, 1997, the defendant in the above matter was defaulted for failure to appear for trial and the matter was calendared for May 20, 1997 for judgment and hearing in damages. The court finds the following due and owing to the plaintiffs: $2,689.22 in back rent including fees and costs for returned checks and late fees pursuant to the lease.
The Court finds that the lease has no beginning or ending date, therefore the Court concludes that the lease is a memorandum of the terms and conditions of a month-to-month tenancy and awards the sum of $1,400 as rent for the month of February, 1995 only.
The total rent arrearage is found at $4,089.22 plus interest at 12% in accordance with the memorandum agreement of $1,371.26 for a total due for rent and interest of $5,460.48.
In addition thereto the Court finds the following sums due under the agreement for damage to the premises repaired to date of October CT Page 8576 1995 in the amount of $4,621.60. In addition, the Court finds the following itemized expenses as related to and repair of damage to the premises: air vents $128.75; burner serv. $79.44; paint materials and brushes, $67.34; driveway patch $41.76; drive repair $253.00; repair of lawns, shrubs, stone and walling $723.00; paint and accessories $123.95; paint brushes and rollers $64.00; water heater replacement $643.00; lawn tractor repair $286.00; locks and hardware $42.18, for a total sum of $2,452.82 for miscellaneous repair.
The Court also finds numerous articles of furniture were converted by the tenant and other pieces damaged or destroyed and the depreciated value or the cost of repairs of the items is found to be a total of $1,800.00 which sum the Court finds as the cost of replacement or repair.
Wherefore the Court awards the plaintiffs' judgment in the amount of Fourteen Thousand Three Hundred Thirty-Four and 90/100 ($14,334.90) Dollars plus costs of $109.60 for a total of $14,444.50.
KOCAY, J.